ORDER

PER CURIAM.
Appellant James King appeals from a judgment entered by the Circuit Court of Cole County granting the State’s motion to dismiss his petition for declaratory judgment in which he claimed that section 558.011, setting forth terms of conditional release, is unconstitutionally vague. No jurisprudential purpose would be served by a formal written opinion. However, a memorandum explaining the reasons for our decision has been provided to the parties.
Judgment affirmed. Rule 84.16(b).